ZIMMERMAN, Justice,
concurring and dissenting:
¶ 9 I agree with the majority in its grant • of the motion for summary disposition of the first matter. However, with respect to the second matter I would affirm the district court’s grant of summary judgment to the Medical Center.
¶ 10 As the majority acknowledges, only one action may be maintained against a wrongful death defendant. See Switzer v. Reynolds, 606 P.2d 244, 246 (Utah 1980). In my opinion, this one-action rule bars Oxen-dine’s complaint because Frank Overturf, the personal representative of the estate, brought a wrongful death action against the Medical Center for the same wrongful death. Oxendine’s remedy is not against the Medical Center but against the personal representative, Overturf, for contribution. According to Tracy v. University of Utah Hospital, 619 P.2d 340, (Utah 1980), “under Utah law, a wrongful death action is maintained on behalf of all of the heirs of the deceased. As such, those named parties to the action recover any damages awarded in trust for all the heirs, be they named parties to the action or not.” Id. at 342-43. Heirs not named in a wrongful death action have a right to recover, “rights [which] can be asserted, if need be, by a separate action for contribution.” Id. at 343.
¶ 11 Furthermore, if Oxendine’s exclusion from the settlement negotiations somehow reduced the settlement amount, again, Oxen-dine’s right to recover must be against Over-turf, as he was the personal representative of the estate and brought the wrongful death action “for the benefit of the heirs.” Utah Code Ann. § 78-11-7. As such, he owed certain fiduciary duties to all the heirs, including Oxendine. In our discussion in Callister v. Callister, 15 Utah 2d 380, 393 P.2d 477, 480 n. 3 (1964), we set forth the duties of one such as Overturf. There we state:
“Once appointed and acting, the representative becomes as to the heirs and devi-sees, a fiduciary, and practically a trustee in many respects, subject to the burden of dealing with a fairness which is the settled concomitant of such relationship.... Thus the personal representative of a decedent occupies a dual position; he stands in a fiduciary relationship to the creditors and heirs of the deceased, and at the same time he has obligations as an officer of the court which appointed him.”
Id. (quoting Bancroft’s Probate Practice, ¶¶ 332, 337 (2d ed.)). If Overturf breached these duties, Oxendine has a cause of action against him. That usually should suffice.
¶ 12 The majority, however, is unwilling to remit Oxendine to her established legal remedies. Instead, it strains to find a method by which Oxendine can amend her complaint to state a cause of action against the Medical Center. The majority goes to some length to suggest that if Oxendine can prove that Overturf and the Medical Center colluded to deprive her of her share of the settlement, she may qualify for an exception found to exist by reason of dicta in the seventy-plus-year-old case of Parmley v. Pleasant Valley Coal Co., 64 Utah 125, 228 P. 557 (1924). Since its articulation in 1924, these dicta have not been relied upon in any subsequent case. But even supposing that the language in Parmley that the majority relies upon does announce an exception to the one-action rule that is still alive, that “exception” requires two things: (i) the heir and the tort-feasor must collude to exclude another heir from the settlement; and (ii) their collusion must somehow prevent that other heir from “joining the action.” The majority’s opinion addresses only the first of these requirements, seemingly believing that the factual allegations of Oxendine’s pleadings might be sufficient to support an allegation of “collusion” in an amended complaint.
¶ 13 But this is not enough: Oxendine must also allege and prove that Overturf and the Medical Center colluded to “deprive [Ox-endine] from joining the action.” Id. at 562. Nothing in the record indicates that Oxen-dine was in any way prevented from intervening in the action between Overturf and *417the Medical Center. The “exception” contained in the Parmley dicta was specifically crafted to address the situation where an heir and a tort-feasor collude to prevent another heir from even knowing about the action to recover damages, so that the excluded heir is absolutely precluded from protecting her interests in the litigation. See id. at 561— 62 (discussing Whitley v. Spokane & I. Ry., 23 Idaho 642, 132 P. 121 (1913)). That is clearly not the situation here. Oxendine knew of the suit and hired a lawyer, but that lawyer simply failed to intervene to preserve her interests. Even supposing the Parmley exception were an announced rule, Oxendine cannot meet its requirements. She may have a suit against her lawyer, but not against the Medical Center.
¶ 14 The law should not be so casually cobbled to reach this wholly unnecessary result, and I dissent from that action.
Justice RUSSON concurs in Justice ZIMMERMAN’S concurring and dissenting-opinion.